Title: To Thomas Jefferson from Joseph Carrington Cabell, 13 March 1807
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            Williamsburg, 13th. March, 1807.
                        
                        I hope no apology is necessary for the liberty which I take in sending you the Book accompanying this; as it
                            may throw some light on one of the principal characters who stands accused of an agency in the late conspiracy in the
                            west, and may cast a distant & feeble ray on the conspiracy itself. For some time past, in reading the accounts of the
                            transactions at New Orleans, my eye has been arrested by the name of Workman. Having once known a gentleman of that name,
                            I entertained doubts whether he might not be the same person. But as it is said he once resided at Charleston, and as
                            Colo. Freeman in his report published in the National Intelligencer of 4th. Inst, gives other particulars of his life. I
                            am now confirmed in my opinion as to the identity of the persons. The Book which I now send you, is a collection of
                            well-written pamphlets from the pen of Judge Workman, at the time that he was a student of Law in the Middle Temple, in
                            London; and you will perceive, that the last is a plan for the Conquest of the Spanish provinces in America, and is, in
                            fact, the very proposition to the English Government on that subject, which Colo. Freeman mentions in his Report.
                        As I was going round from Norfolk to Charleston, in company with my Brother William, in the winter of 1801-2,
                            I happened to become a fellow passenger with Mr. Workman and his lady. Accident led us all to the same Boarding House in
                            Charleston, and we passed most of the winter together. I was much pleased with the talents and information of Mr. W, &
                            then received from him the present of this little volume: I knew not what motive had induced him to leave England; but he
                            seemed to have come to our country, with those indefinite expectations of success generally entertained by the Foreigners
                            who visit us, and those especially who feel the consciousness of talents. At the time I saw him, he appeared to have
                            conceived a strong disgust at the manners, customs, & character of the Americans; and told me, that if he should ever
                            write again, it would be on this subject. I supposed he had not been as well received as he had wished, & had indulged
                            unjustifiable expectations of attention from the first characters in the govt. He was then engaged in merchandize in
                            a small way, in Charleston, but talked of going off immediately to the Island of Trinidad, which had just been ceded to G.
                            Britain. Here I took leave of Mr. Workman; and I confess that, waving his prejudices against the U. States, I left him
                            with very favorable impressions. Whilst in Europe, I was informed by a young friend from Charleston, that he had
                            unfortunately lost Mrs. Workman, by an attack of the Yellow-fever, soon after I parted with him; which event had diverted
                            him from his projected trip to the Island of Trinidad. Since that period, I had lost sight of him, till his late
                            re-appearance at New Orleans.
                        I have taken the liberty, respected Sir, of troubling you with these little details coming within my own
                            observation, not with the view of injuring Mr. Workman, (which I should be very sorry to do); but to perform what I
                            conceive to be the duty of every good citizen, by communicating to you all possible information respecting the persons
                            charged with being concerned in this extraordinary & nefarious expedition. When you shall have satisfied your curiosity
                            respecting this little work, I will be thankful for the return of it: for should Mr. W. clear up his reputation, I shall
                            continue much pleased to hold such a testimonial of his esteem. With every sentiment of the most profound respect
                            & cordial regard. I remain, dear Sir, 
                  Your very humb. servt.
                        
                            Joseph C. Cabell.
                        
                    